Citation Nr: 0720402	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial increased evaluation in excess of 
10 percent for residuals of a lumbar spine injury from 
November 30, 2000; and in excess of 20 percent from September 
1, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1979 to March 
1988.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, in April 2003.

The veteran provided testimony before a Hearing Officer at 
the VARO in 2003 with regard to the then pending issue of 
entitlement to service connection for a low back disorder, 
but testimony was provided at that time with regard to his 
back symptoms, and is of record.

The case was remanded by the Board in August 2005.  The 
VARO/AMC subsequently increased the rating for the lumbar 
spine disorder from 10 to 20 percent effective September 1, 
2006.  Since neither rating is the maximum assignable the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Correspondence was received from the veteran's representative 
in March 2007 relating to entitlement to a dependency 
allowance.  The matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than moderate range of motion limitations, no significant 
neurological deficits, and no sciatic neuropathy; but with 
complaints of pain, sometimes significant but generally 
controlled with medications; and flare-ups causing 30 days 
loss of work in the past 6 years.   


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent and no more for 
low back disability from November 30, 2000, are met.   38 
U.S.C.A. §§ 1155, 5103, 5107 ; 38 C.F.R. §§ 3.159, 3.321, 
4.7, 4.40, 4.45, 4.59, Code 5292 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

A rating action by the VARO in April 2003 granted service 
connection and assigned a 10 percent rating for his back.  
The veteran disagreed with the evaluation assigned, and in a 
September 2005 letter, the RO provide him notice in 
accordance with the VCAA.  That letter along with a March 
2006 letter comprehensively informed him of what action was 
being taken, what evidence was of record, and what was 
required.

By way of RO correspondence since he filed the claim, he has 
been notified that VA would obtain pertinent data to include 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  A 
March 2007 letter included notification of the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished in 
October 2006 and March 2007 SSOCs.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He has indicated that he had no other 
information or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Since the veteran contests the disability evaluation that was 
assigned concurrent with the grant of service connection, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, effective from September 23, 2002, 
through September 25, 2003, the VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  The new rating criteria 
provides as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling;  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling;  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling;  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that, effective September 26, 2003, 
there is a new General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51454-51458 (August 27, 
2003). The General Rating Formula for Diseases and Injuries 
of the Spine (For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows: With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Factual Background and Analysis

With regard to the veteran's back problems, his service 
records are in the file for comparative purposes.  Also of 
record are reports of private care primarily for cervical 
spine complaints.

On VA examination in March 2003, the veteran's long history 
of back problems was detailed and is of record.  He had been 
seen in the 2000's and given medication for pain relief.  He 
said that while the back problems had started out being every 
3-4 times a year, it had now deteriorated to where the 
problems were more frequent, about every 2-3 months.  In the 
past, he had done heavy work but found that now too hard, so 
he was working in graphic art.  The current job did not 
require heavy lifting, but often he would have to work long 
hours to get the job done.  He was able to bend over all 
right; the pain was usually on the left side, lumbar area and 
nonradiating.  He was able to do the daily stretches he had 
done for some 10 years.  He tried to do some recreational 
walking but was no longer able to lift weights.

On examination, his posture was good and his spine was not 
tender.  There was no evidence of scoliosis.  The back flexed 
to 85 degrees and extended to 40 degrees.  Lateral flexion 
was to 30 degrees bilaterally.  Rotation was to 20 degrees on 
the right and 25 degrees on the left.  Straight leg raising 
on each side produced a slight feeling of lumbar strain.  The 
veteran indicated that this was just to the left of the 
midline; the point of pain was not tender.  The examiner felt 
that he had traumatic arthritis of the lumbar spine (in one 
lumbar vertebra), probably a prior bone chip plus 
musculoskeletal disease of the lumbar spine.

VA outpatient records show that he was seen on several 
occasions for back pain.  In March 2003, he had had a flare-
up of chronic low back pain with some left sciatica.  Lumbar 
forward flexion was to 90 degrees, and there was no muscle 
spasm.  Sensation was intact and strength was normal as were 
deep tendon reflexes.  Medications included Ibuprofen and 
Flexoril as well as use of a Jacuzzi.  Another notation was 
that he had had problems getting out of bed, and that 
sneezing or coughing bothered him a lot.  He had no bladder 
or bowel control problems.  He was instructed at "back 
school" in exercises, proper walking, rising, etc.  March 
2003 X-rays reflected moderate degenerative changes about the 
superior end plate of L-4 and L-5 anteriorly.  There was a 
suggestion of a possible subtle wedge of the superior end 
plate of L-4.  

In a VA Form 21-4138 provided in June 2003, the veteran 
explained that his back problem was much more severely 
disabling than reflected in the examination results alone.  
He clarified that he had been given a special 
program/circumstance at the office involving personal time so 
that he could still have a living wage and yet take time off 
when he had to because of the back.  He also had to pay to 
have many home improvements done at home because he was no 
longer able to do them for himself.  He said that he had 
muscle spasms as well as very limited movement with any kind 
of strenuous activity.

At the time he submitted his Substantive Appeal in September 
2003, the veteran said that he had been having radiation of 
the back pain in his left hip and leg which had caused him 
considerable time off from work.  He attached a draft copy of 
the accommodations being made for his back problems by his 
employer wherein he could make up time for time lost without 
losing salary, etc.

Pursuant to the Board's remand, additional VA clinical 
records were obtained and are filed in the claims file.  For 
instance, in January 2004 the veteran said that he had had 
increased back problems, and while the pain medications used 
to take the pain away, now it only reduced it to a 4/5 out of 
10; if he did not take the medications, the radiation down 
the left leg would elevate the pain level to 8-9/10.  In 
March 2004 it was noted that his back had again gone out; the 
examiner felt that his occupation would continue to put his 
back problems at risk.  In April 2004, he said that the 
physical therapy was not very helpful.  He continued with 
stretches and exercises, but his back continued to go out.  
He was taking pain medications and muscle relaxers daily but 
these did not help during an exacerbation.  In November 2004, 
it was reported that Naprosyn had not been effective but he 
was using 800 mg. Ibuprofen as needed along with 
Cyclobenzaprine.

In a VA Form 21-4138 submitted in October 2005, the veteran 
said that he was having increased back problems with spasms, 
radiation in the left leg, loss of strength and loss of range 
of motion.  At times he needed pain medication to perform his 
duties at work.

Information was received in February 2006 concerning the 
veteran's employment since June 2000.  He was working 8 hours 
a day, 40 hours a week in the screen printing job, but could 
do not heavy lifting, was not allowed to operate one printer, 
could do not do screen printing days longer than 8 hours and 
could do not week-end work. 

The veteran's employer also provided written detailed 
documentation concerning the accommodations made for him and 
his back problems.  He was not able to do many of the jobs he 
might be ordinarily called on to do, could not do lifting and 
such, and often had to ask for help.

The report of a VA examination in September 2006 is of 
record; a history of the veteran's back problems was 
detailed.  The veteran said he was working full time as a 
screen printer and had been off about 30 days in the past 6 
years.  Medications included Ibuprofen and Cyclobenzaprine.  
He moved slowly and exhibited pain behavior.  He limited 
forward flexion to 35 degrees; extension was at 30 degrees; 
lateral bending was 25 degrees in the seated position and 
lateral rotation was 30 degrees.  There was no spasm or lower 
extremity atrophy.  In the seated position, with legs 
outstanding, he bent over to 80 degrees of flexion of both 
hips.  Straight leg raising in the seated and supine 
positions was negative to 80 degrees.  Calf circumference was 
33 cm. on the right and 32 cm. on the left.  Thigh 
circumference at 10 cm. above the patella was 39 cm. on the 
right and 40 cm. on the left.  On repeated straight leg 
raising testing in the seated position, he grimaced but was 
able to bring his finger tips down to the proximal third of 
the calf.  Strength appeared good.  In the seated position, 
there was some variability to hip flexors, abductors and 
adductor muscles.  

Patellar jerks were 1+/4+ bilaterally.  Ankle jerks were 
trace with bilateral reinforcement.  Sensations were intact.  
Lumbar x-rays showed anterior spurring or  syndesmophyte 
formation prominently at L-4 superiorly and to a lesser 
degree the end plate similarly.  There was also spurring of 
the superior margin of L-5.  The examiner noted that he was 
not assessing further or involved in analyzing the veteran's 
employment situation other than he had a fulltime job.  The 
examiner did note, however, that pain in the lumbosacral 
spine could significantly limit functional motility during 
flare-ups and periods.  The veteran had shown grimacing on 
variable maneuvers showing some functional pain.  He 
basically had chronic low back pain that was intermittent.  
He did not have sciatic neuropathy and had essentially 
symmetrical reflexes.  There was no evidence of 
incoordination or fatigability.  The veteran had no bladder 
or bowel symptoms.  And he had not had any incapacitating 
episodes of two weeks off work during the past year.  X-rays 
in September 2006 were essentially unchanged from January 
2004 and showed moderate degenerative changes with mild 
diffuse loss of disc height, endplate spurs and straightness 
of the lumbar lordosis. 

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In assessing the veteran's current low back disability, it 
must be noted that his rating has already been increased 
during the course of the current appeal which was intended to 
more adequately compensate him for the current and somewhat 
more incapacitating symptoms he has been experiencing.  The 
aggregate evidence in the file appears to adequately and 
amply reflect his current symptoms, both during regular 
periods of time and during those times when he is having a 
flare-up.  

That said, the Board finds that while he may have had some 
deterioration in the 7 year period period since the initial 
rating was assigned, the veteran's aggregate back symptoms 
have all along been more nearly than not of an overall 
severity as to approximate but not exceed the substantive 
criteria for the 20 percent rating, as reflected herein.

With regard to the "old" criteria, the evidence, which 
includes VA outpatient treatment records and two compensation 
examinations, does not show listing of the spine, marked 
limitation of forward bending, positive Goldthwaite's sign, 
abnormal mobility on forced motion or severe limitation of 
motion so as to warrant a rating in excess of 20 percent 
under Diagnostic Code 5295 or 5292.  On examination in 2003 
forward flexion was only slightly limited and overall range 
of motion was almost full.  Although forward flexion of the 
spine was to only 35 degrees on examination in 2006, that 
motion was noted to be self-limited, and on sitting the 
veteran was able to bend forward to 80 degrees.  The Board 
concludes that motion of the lumbar spine was no more than 
moderately limited.  A higher 40 percent rating is also not 
warranted under Diagnostic Code 5293.  The veteran may have 
recurring attacks of sciatic-type pain but he also has 
relief.  Further, the evidence does not show any significant 
neurological deficits.  Motor strength has been normal, and 
ankle reflexes, although diminished on the 2006 examination, 
are present and equal.  And while he has pain, sometimes of a 
significant degree, and a diagnosis based on history of 
radiation into the left leg, his actual sensory findings are 
within relative normalcy.  Further, the 2006 examiner found 
no sciatic neuropathy.  The Board concludes that the evidence 
does not more nearly show severe intervertebral disc syndrome 
as required for the next higher rating of 40 percent under 
Diagnostic Code 5293.

With regard to the criteria based on incapacitating episodes 
in effect since September 2002, the veteran's lumbar back 
disability does not cause periods of incapacitating episodes 
aggregating four weeks or more.  The evidence does not show 
physician-prescribed periods of bed rest.  A rating in excess 
of 20 percent is not warranted under the current general 
rating formula for the spine because the evidence does not 
show ankylosis of the thoracolumbar spine nor does it show 
forward flexion of 30 degrees or less. 

The criteria in effect since September 2002 call for rating 
any neurological manifestations separate from orthopedic 
manifestations.  However, as noted above, the evidence shows 
no significant neurological deficits, and, therefore, a 
separate rating for neurological manifestations is not 
warranted under Diagnostic Code 8520.  That Code requires 
mild imcomplete paralysis of the sciatic nerve for a 10 
percent rating.  Again, although the veteran has complained 
at times of radiating pain, the 2006 examiner found no 
sciatic neuropathy.  

Although the veteran has flare-ups during which time he is 
off work, the overall evidence does not reflect 
incoordination, excess fatigability or such additional 
functional limitations as to warrant a higher rating.  See 
DeLuca, supra.  Such additional limitationwas not found on 
the recent examination.  Both the veteran and his employer 
have submitted information as to the time accommodations that 
have been made to ensure that he has a full wage yet is able 
to take time off when his back is bothersome.  Nevertheless, 
he is able to work full time.  The Board concludes that the 
20 percent rating appropriately reflects the degree of 
disability actually resulting from the veteran's low back 
disorder.

The Board concludes that from the time of his claim, which 
was the date the initial 10 percent rating was assigned, 
until present, the preponderance of the evidence is in favor 
of a disability evaluation of 20 percent but no more than 
that for the veteran's low back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  It has been applied and resolved in his favor with 
regard to the rating assigned from November 2000.  However, 
because the preponderance of the evidence is against the 
veteran's claim with regard to a rating in excess of 20 
percent in the time frame since the September 2006 VA 
examination, that doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal must be denied.  Should his 
symptoms become worse in the future, he is free to submit 
evidence in that regard to reopen his claim at that time.

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his low back.  And, while he is currently 
in a job where special accommodations have been with him to 
participate in a tailor-made compensatory time program 
because of exacerbations of his back symptoms, that has been 
taken into consideration in the current ratings assigned.  

Moreover, actual clinical findings and medical expert opinion 
give no indication of such an unusual disability picture that 
application of regular schedular standards is impractical.  
In this specific instance, the Board finds that the criteria 
for submission for consideration an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased evaluation of 20 percent for residuals of a 
lumbar spine injury from November 30, 2000 to September 1, 
2006, is warranted; to that extent the appeal is allowed, 
subject to the pertinent regulatory criteria relating to the 
payment of monetary awards.

An increased evaluation for residuals of a lumbar spine 
injury in excess of 20 percent is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


